Sn the Guted States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 16-1273V
Filed: January 5, 2021
UNPUBLISHED

 

STACI PUTNAM, as Personal
Representative of the Estate of A.B.,

Deceased, ;
Joint Stipulation on Damages;
Petitioner, Influenza (Flu) Vaccine; Chronic
V. demyelinating polyneuropathy; CIDP

SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

 

 

Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION’

On October 5, 2016, petitioner filed a petition on behalf of A.B., her deceased
child, for compensation under the National Vaccine Injury Compensation Program, 42
U.S.C. §300aa-10, ef seq.,2 (the “Vaccine Act’). Petitioner alleges that A.B. developed
chronic inflammatory demyelinating polyneuropathy (“CIDP”) caused by his October 20,
2014 flu vaccination. Stipulation, filed January 5, 2021, at 4/4. Petitioner further alleges
that A.B. experienced the residual effects of his injuries for more than six months and
that there has been no prior award or settlement for damages as a result of A.B.’s
condition or death. Petition at 3-4; Stipulation at Jf] 3,5. “Respondent denies that the
flu vaccine caused A.B. to sufferfrom CIDP or any other injury or his death. ” Stipulation
at J] ©.

 

' Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §

300aa (2012).
Nevertheless, on January 5, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

a. A lump sum of $100,000.00 in the form of a check payable to petitioner,
as legal representative of A.B.’s estate. Stipulation at 4/8. This amount
represents compensation for all items of damages that would be available
under § 15(a). /d.

b. A lump sum of $100,000.00 which amount represents reimbursement of
a Michigan Department of Health and Human Services Medicaid lien for
services rendered on behalf of A.B., in the form of a check payable
jointly to petitioner and Michigan Department of Health and Human
Services, and mailed to:

Michigan Department of Health and Human Services
Third Party Liability Division
P.O. Box 30053
Lansing, MI 48909
Medicaid ID: 0025149844

Petitioner agrees to endorse this payment to the Michigan Department
of Health and Human Services. Stipulation at {J 8.

These amounts represent compensation for all items of damages that would be
available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. *
ITIS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
STACI PUTNAM, as personal )
representative of the Estate of A.B.,dec’d, )
)
Petitioner, )
) No. 16-1273V
Vv. ) Special Master Horner

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

1. Staci Putnam, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine Program”),
on behalf of her son, A.B. The petition seeks compensation for injuries allegedly related to
A.B.’s receipt of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury
Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. A.B. received the flu vaccine on October 20, 2014.

3. The vaccination was administered within the United States.

4. Petitioner alleges that A.B. suffered from chronic inflammatory demyelinating
polyneuropathy (“CIDP”) asa result of receiving the flu vaccine.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on A.B.’s behalf as a result of his condition or death.

6. Respondent denies that the flu vaccine caused A.B. to suffer from CIDP or any other

injury or his death.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. Assoon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

a. A lump sum of $100,000.00 in the form of a check payable to petitioner, as
legal representative of A.B.’s estate; and

b. A lump sum of $100,000.00, which amount represents reimbursement of a Michigan
Department of Health and Human Services Medicaid lien for services rendered on behalf
of A.B., in the form of a check payable jointly to petitioner and Michigan Department of
Health and Human Services, and mailed to:

Michigan Department of Health and Human Services
Third Party Liability Division
P.O. Box 30053
Lansing, MI 48909
Medicaid ID: 0025149844

Petitioner agrees to endorse this payment to the Michigan Department of Health and
Human Services.

These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a).
9. Assoon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.
10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payments made pursuant to paragraph 8 of this Stipulation and any amounts awarded
pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-
15(), subject to the availability of sufficient statutory funds.

12. Petitioner represents that she presently is, or within 90 days of the date of judgment
will become, duly authorized to serve as guardian(s)/conservator(s) of A.B.’s estate under the
laws of the State of Michigan. No payments pursuant to this Stipulation shall be made until
petitioner provides the Secretary with documentation establishing her appointment as
guardian(s)/conservator(s) of A.B.’s estate. If petitioner is not authorized by a court of
competent jurisdiction to serve as guardian(s)/conservator(s) of the estate of A.B. at the time a
payment pursuant to this Stipulation is to be made, any such payment shall be paid to the party or
parties appointed by a court of competent jurisdiction to serve as guardian(s)/conservator(s) of
the estate of A.B. upon submission of written documentation of such appointment to the
Secretary.

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and as legal representative of A.B.’s estate, on her own behalf, and on behalf
of A.B.’s estate and A.B.’s heirs, executors, administrators, successors or assigns, does forever

irrevocably and unconditionally release, acquit and discharge the United States and the Secretary
of Health and Human Services from any and all actions or causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of A.B. resulting from, or
alleged to have resulted from, the flu vaccination administered on October 20, 2014, as alleged
by petitioner in a petition for vaccine compensation filed on or about October 5, 2016, in the
United States Court of Federal Claims as petition No. 16-1273V.

14. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

15. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the items of compensation sought, is not

grounds to modify or revise this agreement.
16. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused A.B. to have CIDP or any
other injury or caused his death.

17. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns as legal representatives of A.B.’s

estate.

END OF STIPULATION

~~ ~~ NOSES SS SSS SSS Ol
 

Respectfully submitted,
PETITIONER:

=

STACI PUTNAM

ATTORNEY OF RECORD FOR

   

Black McChren Jones Ryland Griffee
530 Oak Court Drive, Suite 360
Memphis, TN 38117

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CAPT Dale Whiskbae Sc, ae

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

U.S. Department of Health

and Human Services

5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

 

pated: oi loS!202 /

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Ah CATHARINEE: REEVES CN 55 LP? SreLHmny)

ahdh sie Satarer Civi DWision
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

nem Bteenr

mg peta retiann AP ees LV
CHRISTINE M. BECER

Trial Attomey

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
Tek (202) 616-3665